FILED
                              NOT FOR PUBLICATION                            JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FEI WANG; JUAN ZHEN YE,                          No. 08-73079

               Petitioners,                      Agency Nos. A098-177-751
                                                             A098-177-752
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Fei Wang and Juan Zhen Ye, natives and citizens of China, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The record does not compel the conclusion that petitioners filed their asylum

applications within a reasonable period of time given any changed circumstances.

See 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.

2007) (per curiam). Accordingly, their asylum claim fails.

      With respect to petitioners’ claim of religious persecution, the IJ found

petitioners not credible for several reasons, including implausibilities regarding

Wang’s “underground” house church, as well as internal inconsistencies within

Ye’s testimony and/or inconsistencies between her testimony and application

regarding her church attendance, residence, and employment while allegedly in

hiding in China. In light of the IJ’s findings, substantial evidence supports the

agency’s adverse credibility determination. See Shrestha, 590 F.3d at 1040-44

(adverse credibility determination was reasonable under the REAL ID Act’s

“totality of the circumstances”). Accordingly, their withholding of removal claim

fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                      08-73079
      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and they point to no other evidence the IJ should have considered,

substantial evidence also supports the denial of their CAT claim based on their

religious activities. See id. at 1156-57.

      With respect to petitioners’ claim of persecution on account of the birth of

their United States citizen son, substantial evidence supports the agency’s finding

that petitioners have not shown a clear probability of persecution. See Ramadan,

479 F.3d at 658; see also Lin v. Holder, 588 F.3d 981, 988 (9th Cir. 2009).

Accordingly, petitioners’ withholding of removal claim fails.

      Further, substantial evidence supports the agency’s denial of petitioners’

CAT claim because petitioners failed to show it is more likely than not that they

will be tortured in China based on the birth of their United States citizen son.

Accordingly, their CAT claim fails. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

      Finally, we lack jurisdiction to consider petitioners’ claim of a deficient

translation, because petitioners failed to exhaust this contention before the BIA.

See 8 U.S.C. § 1252(d)(1); Huang v. Mukasey, 520 F.3d 1006, 1008 (9th Cir.

2008) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                      08-73079